Title: Thomas Cooper to Thomas Jefferson, 21 June 1819
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia June 21. 1819
          
          Mr Vaughan has written to you that he will see to the Stoves & have them duly shipped. When I receive the acct I will pay it.
          I have had much trouble in fixing on a Minerva. None to be found in Tooke, Spence, or any french Pantheon on authority. I examined Monfaucon, but I could find none worthy of being copied. I found the Minerva of Velletri in the Museum Napoleon, but one arm is french, & the anatomy not correct.
          Mr B: Otis has taken the best likeness I have seen of you, and I engaged him to make me a drawing; I took the Minerva of Velletri as a standard, but I do not like either his drawings, or his alterations. I then looked over the Recueil des sculptures, & all the medallion Seals in our Academy of Arts.  I fixed at length upon the design of one which I got Mr Sully to draw for me. It is the largest herewith sent. He recommended me to M. Rasch to get it engraved, who asks 50 Dollars. A young man to whom I applied will engrave it for 15 or 20, I send you an impression of one of his engravings for which he charges 15 Dollars in Brass.
          Send back to me such as you prefer, or suggest to me any alterations: & say to which of the two artists shall I apply. I have selected 3000 minerals, for I shall want duplicates for the purpose of teaching; the purpose I presume for which the visitors want the collection, & not merely for show. I shall charge them half a dollar a specimen, which I hazard nothing in saying is not more than half their value. They will be valued, as being very reasonable at 75 per Cents per Specimen; so the judges here say. They have not yet all signed that report, but when they have, I will transmit it. I consider them as the best collection for the purpose of instruction in this Country. I hope it will be the commencement of a Museum. Has M. Correa de Serra, written to you concerning Mr Nuttal as Botanist? I am sure we can get none better, & I greatly doubt wher we can procure any one, from any where, half as good. I say so because he is indisputably better versed in American plants than any other man. Pray bear the suggestion in mind. I wish a botanical garden was established, for it grieves me to see the annual present of Seeds from the Jardin des Plantes to the agricultural Society here, so negligently thrown away.
          The times here are deplorably bad, not merely to mercantile people but to every class. I had three offers made me when I last wrote to you: one to edit a selection of english reporters; but as I could not finish it during my Stay here, I gave it up to Mr Ingersoll who has undertaken it at 500 Dlrs a volume, for about 12 volumes.
          I accepted of the editorship of a new agricultural dictionary in 10 V. 8vo because the proprietors wd permit me to finish it in Virginia: but the scarcity of money and credit came on so heavily, that I could not help acquiescing in having the contract rescinded, for money could not be readily found to carry it on, or sale be found for the work when finished.
          I was next employed to publish a digest of all the Virginia reporters, but that too I found myself bound in conscience to advise Mr Webster to give up for the present; for I am sure he will not be able to dispose of it for 2 Years to come.
          I know not what will be the effect of paper swindling ultimately. Cash does not exist here or in Europe to take up outstanding bank paper. I am reflecting on the Subject, but I cannot make up my opinion.
          
          I shall have two papers in the next Analectic Magazine, one on the present movement among the Manufacturers, and another on Lithography. I am hostile to the application of the Manufacturers, for reasons there given. I remain always with very great respect Dear sir
          
            Your friend
            Thomas Cooper
          
        